1    Aaron D Aftergood
     aaron@aftergoodesq.com
2    THE AFTERGOOD LAW FIRM
     1880 Century Park East, Suite 200
3    Los Angeles, CA 90067
     Telephone: 310-551-5221
4    Facsimile: 310-496-2840
5    Steven L. Woodrow (pro hac vice)
     swoodrow@woodrowpeluso.com
6    Taylor T. Smith (pro hac vice)
     tsmith@woodrowpeluso.com
7    WOODROW & PELUSO, LLC
     3900 East Mexico Avenue, Suite 300
8    Denver, Colorado 80210
     Telephone: (720) 213-0675
9    Facsimile: (303) 927-0809
10   Attorneys for Plaintiff and the Classes
11
                            UNITED STATES DISTRICT COURT
12
                           CENTRAL DISTRICT OF CALIFORNIA
13
                                     WESTERN DIVISION
14
15
16   LEE WIGOD, individually and on             Case No. 2:19-cv-02874-SVW-MAA
     behalf of all others similarly situated,
17                                              Assigned to Hon. Stephen V. Wilson
                      Plaintiff,
18                                              STIPULATED PROTECTIVE
           v.                                   ORDER
19   CALLFIRE, INC.,
20                    Defendant.                Complaint filed: April 15, 2019
21
22
23
24
25
26
27
28
                                                            STIPULATED PROTECTIVE ORDER
                                                                    2:19-cv-02874-SVW-MAA
1    1.    A. PURPOSES AND LIMITATIONS
2          Discovery in this action is likely to involve production of confidential,
3    proprietary, or private information for which special protection from public
4    disclosure and from use for any purpose other than prosecuting this litigation may
5    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
6    enter the following Stipulated Protective Order. The parties acknowledge that this
7    Order does not confer blanket protections on all disclosures or responses to
8    discovery and that the protection it affords from public disclosure and use extends
9    only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles. The parties further acknowledge, as set forth
11   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
12   file confidential information under seal; Civil Local Rule 79-5 sets forth the
13   procedures that must be followed and the standards that will be applied when a
14   party seeks permission from the court to file material under seal.
15         B. GOOD CAUSE STATEMENT
16         This action is likely to involve trade secrets, customer and pricing lists and
17   other valuable research, development, commercial, financial, technical and/or
18   proprietary information for which special protection from public disclosure and
19   from use for any purpose other than prosecution of this action is warranted. Such
20   confidential and proprietary materials and information consist of, among other
21   things, confidential business or financial information, information regarding
22   confidential business practices, or other confidential research, development, or
23   commercial information (including information implicating privacy rights of third
24   parties), information otherwise generally unavailable to the public, or which may be
25   privileged or otherwise protected from disclosure under state or federal statutes,
26   court rules, case decisions, or common law. Such materials and information may
27   be protected from public disclosure by, among other things, the Electronic
28   Communications Privacy Act (“ECPA”), 18 U.S.C. § 2701 et seq. Accordingly, to
                                                             STIPULATED PROTECTIVE ORDER
                                                                     2:19-cv-02874-SVW-MAA
                                              1
1    expedite the flow of information, to facilitate the prompt resolution of disputes over
2    confidentiality of discovery materials, to adequately protect information the parties
3    are entitled to keep confidential, to ensure that the parties are permitted reasonable
4    necessary uses of such material in preparation for and in the conduct of trial, to
5    address their handling at the end of the litigation, and serve the ends of justice, a
6    protective order for such information is justified in this matter. It is the intent of the
7    parties that information will not be designated as confidential for tactical reasons
8    and that nothing be so designated without a good faith belief that it has been
9    maintained in a confidential, non-public manner, and there is good cause why it
10   should not be part of the public record of this case.
11   2.    DEFINITIONS
12         2.1 Action: This pending federal law suit, Wigod v. CallFire, Inc., No. 2:19-
13   cv-02874-SVW-MAA (C.D. Cal.).
14         2.2 Challenging Party: a Party or Non-Party that challenges the designation
15   of information or items under this Order.
16         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
17   how it is generated, stored or maintained) or tangible things that qualify for
18   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
19   the Good Cause Statement.
20         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
21   support staff).
22         2.5 Designating Party: a Party or Non-Party that designates information or
23   items that it produces in disclosures or in responses to discovery as
24   “CONFIDENTIAL.”
25         2.6 Disclosure or Discovery Material: all items or information, regardless of
26   the medium or manner in which it is generated, stored, or maintained (including,
27   among other things, testimony, transcripts, and tangible things), that are produced
28   or generated in disclosures or responses to discovery in this matter.
                                                                STIPULATED PROTECTIVE ORDER
                                                                        2:19-cv-02874-SVW-MAA
                                                 2
1          2.7 Expert: a person with specialized knowledge or experience in a matter
2    pertinent to the litigation who has been retained by a Party or its counsel to serve as
3    an expert witness or as a consultant in this Action.
4          2.8 House Counsel: attorneys who are employees of a party to this Action.
5    House Counsel does not include Outside Counsel of Record or any other outside
6    counsel.
7          2.9 Non-Party: any natural person, partnership, corporation, association, or
8    other legal entity not named as a Party to this action.
9          2.10 Outside Counsel of Record: attorneys who are not employees of a party
10   to this Action but are retained to represent or advise a party to this Action and have
11   appeared in this Action on behalf of that party or are affiliated with a law firm
12   which has appeared on behalf of that party, and includes support staff.
13         2.11 Party: any party to this Action, regardless of when such party entered
14   the Action, including all of its officers, directors, employees, consultants, retained
15   experts, and Outside Counsel of Record (and their support staffs).
16         2.12 Privileged Material: any document or information that is, or that the
17   Producing Party asserts is, protected from disclosure by a privilege or other
18   immunity from discovery, including, without limitation, the attorney-client
19   privilege, the work product immunity, or the joint defense or common interest
20   privilege.
21         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
22   Discovery Material in this Action.
23         2.14 Professional Vendors: persons or entities that provide litigation support
24   services (e.g., photocopying, videotaping, translating, preparing exhibits or
25   demonstrations, and organizing, storing, or retrieving data in any form or medium)
26   and their employees and subcontractors.
27         2.15 Protected Material: any Disclosure or Discovery Material that is
28   designated as “CONFIDENTIAL.”
                                                               STIPULATED PROTECTIVE ORDER
                                                                       2:19-cv-02874-SVW-MAA
                                                3
1          2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
2    from a Producing Party.
3    3.    SCOPE
4          The protections conferred by this Stipulation and Order cover not only
5    Protected Material (as defined above), but also (1) any information copied or
6    extracted from Protected Material; (2) all copies, excerpts, summaries, or
7    compilations of Protected Material; and (3) any testimony, conversations, or
8    presentations by Parties or their Counsel that might reveal Protected Material. Any
9    use of Protected Material at trial shall be governed by the orders of the trial judge.
10   This Order does not govern the use of Protected Material at trial.
11   4.    DURATION
12         Even after final disposition of this litigation, the confidentiality obligations
13   imposed by this Order shall remain in effect until a Designating Party agrees
14   otherwise in writing or a court order otherwise directs. Final disposition shall be
15   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
16   with or without prejudice; and (2) final judgment herein after the completion and
17   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
18   including the time limits for filing any motions or applications for extension of time
19   pursuant to applicable law.
20   5.    DESIGNATING PROTECTED MATERIAL
21         5.1    Exercise of Restraint and Care in Designating Material for Protection
22   Each Party or Non-Party that designates information or items for protection under
23   this Order must take care to limit any such designation to specific material that
24   qualifies under the appropriate standards. The Designating Party must designate for
25   protection only those parts of material, documents, items, or oral or written
26   communications that qualify so that other portions of the material, documents,
27   items, or communications for which protection is not warranted are not swept
28   unjustifiably within the ambit of this Order.
                                                             STIPULATED PROTECTIVE ORDER
                                                                     2:19-cv-02874-SVW-MAA
                                               4
1          Mass, indiscriminate, or routinized designations are prohibited. Designations
2    that are shown to be clearly unjustified or that have been made for an improper
3    purpose (e.g., to unnecessarily encumber the case development process or to
4    impose unnecessary expenses and burdens on other parties) may expose the
5    Designating Party to sanctions.
6          If it comes to a Designating Party’s attention that information or items that it
7    designated for protection do not qualify for protection, that Designating Party must
8    promptly notify all other Parties that it is withdrawing the inapplicable designation.
9          5.2 Manner and Timing of Designations. Except as otherwise provided in this
10   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Order must be clearly so designated before the material is disclosed or
13   produced.
14         Designation in conformity with this Order requires
15                (a) for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions or other pretrial or trial
17   proceedings), that the Producing Party affix at a minimum, the legend
18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
19   contains protected material. If only a portion or portions of the material on a page
20   qualifies for protection, the Producing Party also must clearly identify the protected
21   portion(s) (e.g., by making appropriate markings in the margins).
22         A Party or Non-Party that makes original documents available for inspection
23   need not designate them for protection until after the inspecting Party has indicated
24   which documents it would like copied and produced. During the inspection and
25   before the designation, all of the material made available for inspection shall be
26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
27   documents it wants copied and produced, the Producing Party must determine
28   which documents, or portions thereof, qualify for protection under this Order. Then,
                                                              STIPULATED PROTECTIVE ORDER
                                                                      2:19-cv-02874-SVW-MAA
                                                5
1    before producing the specified documents, the Producing Party must affix the
2    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
3    portion or portions of the material on a page qualifies for protection, the Producing
4    Party also must clearly identify the protected portion(s) (e.g., by making
5    appropriate markings in the margins).
6          (b) for testimony given in depositions that the Designating Party identify the
7    Disclosure or Discovery Material on the record, before the close of the deposition
8    all protected testimony.
9          (c) for information produced in some form other than documentary and for
10   any other tangible items, that the Producing Party affix in a prominent place on the
11   exterior of the container or containers in which the information is stored the legend
12   “CONFIDENTIAL.” If only a portion or portions of the information warrants
13   protection, the Producing Party, to the extent practicable, shall identify the
14   protected portion(s).
15         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
16   failure to designate qualified information or items does not, standing alone, waive
17   the Designating Party’s right to secure protection under this Order for such
18   material.
19   Upon timely correction of a designation, the Receiving Party must make reasonable
20   efforts to assure that the material is treated in accordance with the provisions of this
21   Order.
22   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
23         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
24   designation of confidentiality at any time that is consistent with the Court’s
25   Scheduling Order.
26         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
27   resolution process under Local Rule 37.1 et seq.
28         6.3 The burden of persuasion in any such challenge proceeding shall be on
                                                               STIPULATED PROTECTIVE ORDER
                                                                       2:19-cv-02874-SVW-MAA
                                                6
1    the Designating Party. Frivolous challenges, and those made for an improper
2    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
3    parties) may expose the Challenging Party to sanctions. Unless the Designating
4    Party has waived or withdrawn the confidentiality designation, all parties shall
5    continue to afford the material in question the level of protection to which it is
6    entitled under the Producing Party’s designation until the Court rules on the
7    challenge.
8    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
9          7.1 Basic Principles. A Receiving Party may use Protected Material that is
10   disclosed or produced by another Party or by a Non-Party in connection with this
11   Action only for prosecuting, defending, or attempting to settle this Action. Such
12   Protected Material may be disclosed only to the categories of persons and under the
13   conditions described in this Order. When the Action has been terminated, a
14   Receiving Party must comply with the provisions of section 13 below (FINAL
15   DISPOSITION).
16         Protected Material must be stored and maintained by a Receiving Party at a
17   location and in a secure manner that ensures that access is limited to the persons
18   authorized under this Order.
19         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
20   otherwise ordered by the court or permitted in writing by the Designating Party, a
21   Receiving    Party    may      disclose   any   information   or   item   designated
22   “CONFIDENTIAL” only to:
23         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
24   as employees of said Outside Counsel of Record to whom it is reasonably necessary
25   to disclose the information for this Action;
26         (b) the officers, directors, and employees (including House Counsel) of the
27   Receiving Party to whom disclosure is reasonably necessary for this Action, unless
28   the Parties agree that a particular document or material produced is for Attorney’s
                                                             STIPULATED PROTECTIVE ORDER
                                                                     2:19-cv-02874-SVW-MAA
                                                7
1    Eyes Only and is so designated;
2          (c) Experts (as defined in this Order) of the Receiving Party to whom
3    disclosure is reasonably necessary for this Action and who have signed the
4    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
5          (d) the court and its personnel;
6          (e) court reporters and their staff;
7          (f) professional jury or trial consultants, mock jurors, and Professional
8    Vendors to whom disclosure is reasonably necessary for this Action and who have
9    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10         (g) the author or recipient of a document containing the information or a
11   custodian or other person who otherwise possessed or knew the information;
12         (h) during their depositions, witnesses, and attorneys for witnesses, in the
13   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
14   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
15   will not be permitted to keep any confidential information unless they sign the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
17   agreed by the Designating Party or ordered by the court. Pages of transcribed
18   deposition testimony or exhibits to depositions that reveal Protected Material may
19   be separately bound by the court reporter and may not be disclosed to anyone
20   except as permitted under this Stipulated Protective Order; and
21         (i) any mediator or settlement officer, and their supporting personnel,
22   mutually agreed upon by any of the parties engaged in settlement discussions.
23   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
24   IN OTHER LITIGATION
25         If a Party is served with a subpoena or a court order issued in other litigation
26   that compels disclosure of any information or items designated in this Action as
27   “CONFIDENTIAL,” that Party must:
28         (a) promptly notify in writing the Designating Party. Such notification shall
                                                             STIPULATED PROTECTIVE ORDER
                                                                     2:19-cv-02874-SVW-MAA
                                                  8
1    include a copy of the subpoena or court order;
2          (b) promptly notify in writing the party who caused the subpoena or order to
3    issue in the other litigation that some or all of the material covered by the subpoena
4    or order is subject to this Protective Order. Such notification shall include a copy of
5    this Stipulated Protective Order; and
6          (c) cooperate with respect to all reasonable procedures sought to be pursued
7    by the Designating Party whose Protected Material may be affected.
8          If the Designating Party timely seeks a protective order, the Party served with
9    the subpoena or court order shall not produce any information designated in this
10   action as “CONFIDENTIAL” before a determination by the court from which the
11   subpoena or order issued, unless the Party has obtained the Designating Party’s
12   permission. The Designating Party shall bear the burden and expense of seeking
13   protection in that court of its confidential material and nothing in these provisions
14   should be construed as authorizing or encouraging a Receiving Party in this Action
15   to disobey a lawful directive from another court.
16   9.    A    NON-PARTY’S        PROTECTED           MATERIAL      SOUGHT       TO    BE
17   PRODUCED IN THIS LITIGATION
18         (a) The terms of this Order are applicable to information produced by a Non-
19   Party in this Action and designated as “CONFIDENTIAL.” Such information
20   produced by Non-Parties in connection with this litigation is protected by the
21   remedies and relief provided by this Order. Nothing in these provisions should be
22   construed as prohibiting a Non-Party from seeking additional protections.
23         (b) In the event that a Party is required, by a valid discovery request, to
24   produce a Non-Party’s confidential information in its possession, and the Party is
25   subject to an agreement with the Non-Party not to produce the Non-Party’s
26   confidential information, then the Party shall:
27                (1) promptly notify in writing the Requesting Party and the Non-Party
28   that some or all of the information requested is subject to a confidentiality
                                                              STIPULATED PROTECTIVE ORDER
                                                                      2:19-cv-02874-SVW-MAA
                                                9
1    agreement with a Non-Party;
2                 (2) promptly provide the Non-Party with a copy of the Stipulated
3    Protective Order in this Action, the relevant discovery request(s), and a reasonably
4    specific description of the information requested; and
5                 (3) make the information requested available for inspection by the
6    Non-Party, if requested.
7          (c) If the Non-Party fails to seek a protective order from this court within 14
8    days of receiving the notice and accompanying information, the Receiving Party
9    may produce the Non-Party’s confidential information responsive to the discovery
10   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
11   not produce any information in its possession or control that is subject to the
12   confidentiality agreement with the Non-Party before a determination by the court.
13   Absent a court order to the contrary, the Non-Party shall bear the burden and
14   expense of seeking protection in this court of its Protected Material.
15   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
17   Protected Material to any person or in any circumstance not authorized under this
18   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
19   writing the Designating Party of the unauthorized disclosures, (b) use its best
20   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
21   person or persons to whom unauthorized disclosures were made of all the terms of
22   this Order, and (d) request such person or persons to execute the “Acknowledgment
23   and Agreement to Be Bound” that is attached hereto as Exhibit A.
24   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25   PROTECTED MATERIAL
26         (a) The inadvertent or erroneous disclosure by a party or third party of
27   Confidential Information or Privileged Material during this proceeding will not be
28   construed as a waiver, in whole or in part, of (1) that party or third party’s claims of
                                                               STIPULATED PROTECTIVE ORDER
                                                                       2:19-cv-02874-SVW-MAA
                                                10
1    confidentiality or privilege either as to the specific information disclosed or more
2    generally as to the subject matter of the information disclosed, or (2) the party’s
3    right to designate the material as Confidential or Privileged Material in this
4    litigation or in any other proceeding, including in federal and state proceedings.
5          (b) The party that made the inadvertent or erroneous disclosure shall
6    promptly notify the other party following discovery of the production, and that
7    other party (the “Returning Party”) (1) shall in the case of Privileged Material, (i)
8    return or destroy the disclosed document or information forthwith, as well as any
9    and all copies thereof and (ii) destroy any references to the erroneously or
10   inadvertently disclosed document or its contents, to the extent such references exist
11   in other materials prepared by the Returning Party; or (2) in the case of Confidential
12   Information, shall mark it and all copies, “CONFIDENTIAL – SUBJECT TO
13   PROTECTIVE ORDER” at the expense of the Producing Party and treat the
14   document as a Protected Material under the terms of this Protective Order. The
15   Producing Party’s return or destruction of any discovery item pursuant to this
16   provision shall not in any way preclude the Returning Party from moving the Court
17   for a ruling that the document was never privileged. If any inadvertently or
18   erroneously produced Privileged Material or Confidential Information has been
19   provided to a non-party by a non-Producing Party, the non-Producing Party will use
20   all reasonable efforts to secure the return of the Privileged Material (and the
21   destruction of any references thereto) and/or proper designation of the Confidential
22   Information, including reminding the non-party of its obligation to adhere to the
23   terms of this Protective Order that non-party agreed to by executing the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A) and by providing the
25   Producing Party with the name, address, and telephone number of such recipient(s),
26   as well as the date of and reason for the transmission of the Privileged Material or
27   Confidential Information.
28         (c) Notice of inadvertent or erroneous disclosure shall apply to all copies of
                                                              STIPULATED PROTECTIVE ORDER
                                                                      2:19-cv-02874-SVW-MAA
                                               11
1    the document disclosed.
2    12.   MISCELLANEOUS
3          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
4    person to seek its modification by the Court in the future.
5          12.2 Right to Assert Other Objections. By stipulating to the entry of this
6    Protective Order no Party waives any right it otherwise would have to object to
7    disclosing or producing any information or item on any ground not addressed in
8    this Stipulated Protective Order. Similarly, no Party waives any right to object on
9    any ground to use in evidence of any of the material covered by this Protective
10   Order.
11         12.3 Filing Protected Material. Before filing confidential material or
12   discussing or referencing such material in court filings, the filing party shall confer
13   with the designating party to determine whether the designating party will remove
14   the confidential designation, whether the document can be redacted, or whether a
15   motion to seal or stipulation and proposed order is warranted.
16         A Party that seeks to file under seal any Protected Material must comply with
17   Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
18   court order authorizing the sealing of the specific Protected Material at issue. If a
19   Party's request to file Protected Material under seal is denied by the court, then the
20   Receiving Party may file the information in the public record unless otherwise
21   instructed by the court.
22   13.   FINAL DISPOSITION
23                After the final disposition of this Action, as defined in Section 4,
24   within 60 days of a written request by the Designating Party, each Receiving Party
25   must return all Protected Material to the Producing Party or destroy such material.
26   As used in this subdivision, “all Protected Material” includes all copies, abstracts,
27   compilations, summaries, and any other format reproducing or capturing any of the
28   Protected Material. Whether the Protected Material is returned or destroyed, the
                                                              STIPULATED PROTECTIVE ORDER
                                                                      2:19-cv-02874-SVW-MAA
                                               12
1    Receiving Party must submit a written certification to the Producing Party (and, if
2    not the same person or entity, to the Designating Party) by the 60 day deadline that
3    (1) identifies (by category, where appropriate) all the Protected Material that was
4    returned or destroyed and (2) affirms that the Receiving Party has not retained any
5    copies, abstracts, compilations, summaries or any other format reproducing or
6    capturing any of the Protected Material. Notwithstanding this provision, Counsel
7    are entitled to retain an archival copy of all pleadings, motion papers, trial,
8    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
9    and trial exhibits, expert reports, attorney work product, and consultant and expert
10   work product, even if such materials contain Protected Material. Any such archival
11   copies that contain or constitute Protected Material remain subject to this Protective
12   Order as set forth in Section 4 (DURATION).
13   14. Any violation of this Order may be punished by any and all appropriate
14   measures including, without limitation, contempt proceedings and/or monetary
15   sanctions.
16
17   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18
19
20
21
22
23
24
25
26
27
28
                                                             STIPULATED PROTECTIVE ORDER
                                                                     2:19-cv-02874-SVW-MAA
                                               13
1    DATED: August 13, 2019
2                             By: /s/ Michael B. Hazzard
                                  Cheryl L. O’Connor (SBN. 173897)
3                                 coconnor@jonesday.com
                                  Ann T. Rossum (SBN. 281236)
4                                 atrossum@jonesday.com
                                  JONES DAY
5                                 3161 Michelson Drive, Suite 800
                                  Irvine, California 92612-4408
6                                 Telephone: (949) 851-3939
                                  Facsimile: (949) 553-7539
7
                                   Michael B. Hazzard (pro hac vice)
8                                  mhazzard@jonesday.com
                                   JONES DAY
9                                  51 Louisiana Avenue, N.W.
                                   Washington, D.C. 20001.2113
10                                 Telephone: (202) 879-3939
                                   Facsimile: (202) 626-1700
11
                                   Counsel to Defendant
12                                 CALLFIRE, INC.
13   DATED: August 13, 2019   By: /s/ Steven L. Woodrow
14
                                   Aaron D Aftergood
15                                 aaron@aftergoodesq.com
                                   THE AFTERGOOD LAW FIRM
16                                 1880 Century Park East, Suite 200
17                                 Los Angeles, CA 90067
                                   Telephone: 310-551-5221
18                                 Facsimile: 310-496-2840
19
                                   Steven L. Woodrow (pro hac vice)
20                                 swoodrow@woodrowpeluso.com
                                   Taylor T. Smith (pro hac vice)
21
                                   tsmith@woodrowpeluso.com
22                                 WOODROW & PELUSO, LLC
                                   3900 East Mexico Avenue, Suite 300
23
                                   Denver, Colorado 80210
24                                 Telephone: (720) 213-0675
                                   Facsimile: (303) 927-0809
25
26                                 Attorneys for Plaintiff and the
                                   Classes
27
28
                                            STIPULATED PROTECTIVE ORDER
                                                    2:19-cv-02874-SVW-MAA
                              14
1                                         EXHIBIT A
2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3    I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Central District of California
7    on ___________ in the case of Wigod v. CallFire, Inc., No. 2:19-cv-02874-SVW-
8    MAA. I agree to comply with and to be bound by all the terms of this Stipulated
9    Protective Order and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment in the nature of contempt. I solemnly
11   promise that I will not disclose in any manner any information or item that is
12   subject to this Stipulated Protective Order to any person or entity except in strict
13   compliance with the provisions of this Order.
14   I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint __________________________ [print
18   or type full name] of _______________________________________ [print or type
19   full address and telephone number] as my California agent for service of process in
20   connection with this action or any proceedings related to enforcement of this
21   Stipulated Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24
25   Printed name: _______________________________
26
27   Signature: __________________________________
28
                                                               STIPULATED PROTECTIVE ORDER
                                                                       2:19-cv-02874-SVW-MAA
                                                16
